440 F.2d 995
8 UCC Rep.Serv. 1330
In the Matter of WALTER W. WILLIS, INC., Bankrupt.John A. DAILY, Trustee in Bankruptcy, Appellant,v.ASSOCIATES FINANCIAL SERVICES CORPORATION, Appellee.
No. 20796.
United States Court of Appeals, Sixth Circuit.
April 12, 1971.

Richard V. Levin, Akron, Ohio, for appellant.
Edward I. Abramson, Akron, Ohio, for appellee.
Before WEICK, CELEBREZZE and BROOKS, Circuit Judges.

ORDER.

1
Upon a careful review of the record, and upon due consideration of the briefs and oral arguments of both parties, the judgment of the District Court is affirmed for the reasons stated in the Memorandum Opinion of Judge Thomas D. Lambros, 313 F.Supp. 1274.


2
So Ordered.